CONCURRING OPINION
By DONAHUE, J.
I concur with the judgment and opinion of my associates. However, I would like to point out an additional matter of record.
A court speaks through its journal, of course. In this case the journal entry grants the divorce on the statutory grounds of gross neglect of duty and extreme cruelty. We have decided that these grounds do not exist. I submit that the journal is not the true reflection of the trial judge’s own feeling in the matter.
The trial judge expressed his opinion on page 147, lines sixteen and seventeen, bill of exceptions, at the close of all testimony, in which he said:—
“I should grant a divorce here because these people will never live together. * * *”
Nothing more appears on the record as to the reason for granting the divorce.
Nowhere in the Ohio state statutes, or Ohio cases, can we find a *259cause for divorce supported by the mere fact that the parties “will never live together,” and this would appear to be the trial judge’s real reason for granting the divorce.
I agree that the judgment should be reversed.